                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

RAYMOND E. CARR,                                  §
                                                  §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 6:18-CV-00351-TH
                                                  §
BRYAN COLLIER, DIRECTOR OF                        §
TDCJ;   AND     DR. LANNETTE                      §
LINTHICUM, DIRECTOR HEALTH                        §
SERVICE DIVISION;                                 §
                                                  §
               Defendants.                        §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On May 16, 2019, the Magistrate Judge issued

a Report and Recommendation (Doc. No. 17), recommending that this action be dismissed with

prejudice. That same day, the Clerk mailed a copy of the Report and Recommendation to

Plaintiff’s address via certified mail return-receipt requested. On July 24, 2019, the Clerk

received the mail returned as undeliverable. (Doc. No. 18.) Furthermore, no objections to the

Report and Recommendation have been presented for consideration within the prescribed time

period for such objections. “A pro se litigant must provide the court with a physical address (i.e.,

a post office box is not acceptable) and is responsible for keeping the clerk advised in writing of

his or her current physical address.” Local R. CV-11(d). Plaintiff has not informed the Court of

his new address. Therefore, the Court adopts the Report and Recommendation of the United

States Magistrate Judge (Doc. No. 17) as the findings of this Court.




                                                 1
      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Doc. No. 17)

be ADOPTED and that the above-styled civil action be DISMISSED WITH PREJUDICE. All

pending motions are DENIED as MOOT.

     SIGNED this the 29 day of July, 2019.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                             2
